Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 1 of 74 PageID: 499



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

  LARRY KELLER, Derivatively on Behalf
  of SELLAS LIFE SCIENCES GROUP,
  INC. (f/k/a GALENA BIOPHARMA,        Case No.: 2:17-cv-01777-KM-JBC
  INC.),

          Plaintiff,

    vs.

  WILLIAM L. ASHTON, RICHARD
  CHIN, IRVING M. EINHORN,
  STEPHEN GALLIKER, MARY ANN
  GRAY, SANFORD J. HILLSBERG,
  RUDOLPH NISI,

          Defendants,

    and,

  SELLAS LIFE SCIENCES GROUP, INC.
  (f/k/a GALENA BIOPHARMA, INC.),

          Nominal Defendant.

 Additional Caption On Next Page
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 2 of 74 PageID: 500


  REED JOHNSON and JAMES KEAHEY,
  derivatively on behalf of SELLAS LIFE
  SCIENCES GROUP, INC. (f/k/a           Case No.: 2:18-cv-00903-KM-JBC
  GALENA BIOPHARMA, INC.),

       Plaintiff,

       vs.

  MARK W. SCHWARTZ, RYAN M.
  DUNLAP, CHRISTOPHER S. LENTO,
  REMY BERNARDA, WILLIAM L.
  ASHTON, RICHARD CHIN, IRVING M.
  EINHORN, STEPHEN GALLIKER,
  MARY ANN GRAY, SANFORD J.
  HILLSBERG, STEVEN A.
  KRIEGSMAN, and RUDOLPH NISI,

       Defendants,

       and

  SELLAS LIFE SCIENCES GROUP, INC.
  (f/k/a GALENA BIOPHARMA, INC.),

       Nominal Defendant.



                       STIPULATION OF SETTLEMENT
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 3 of 74 PageID: 501



      This Stipulation and Agreement of Settlement is made and entered into as of

June , 2021 (the “Stipulation”) and is intended to fully, finally and forever

compromise, resolve, discharge and settle the Released Claims (as defined below)

in accordance with the terms and conditions set forth below, subject to the approval

of the United States District Court for the District of New Jersey (the “Court”). The

parties to this Stipulation (the “Settling Parties”) are: (i) Reed Johnson, James

Keahey, Larry Keller, and James Jacobs (collectively, “Plaintiffs”), derivatively on

behalf of nominal defendant SELLAS Life Sciences Group, Inc. (f/k/a Galena

Biopharma, Inc.) (“Sellas” or the “Company”); (ii) nominal defendant Sellas; and

(iii)Mark W. Schwartz, Ryan M. Dunlap, Christopher S. Lento, Remy Bernarda,

William L. Ashton, Richard Chin, Stephen Galliker, Mary Ann Gray, Steven A.

Kriegsman, and Rudolph Nisi (collectively, the “Individual Defendants,” and

together with Sellas, “Defendants”).

      Subject to the approval of the Court, the Stipulation is intended by the Settling

Parties to fully, finally and forever resolve, discharge, and settle the following

actions: (i) Keller v. Ashton, et al, Civil Action No.: 2:17-cv-1777 (D.N.J.) (the

“Keller Action”); (ii) Johnson v. Schwartz, Civil Action No.: 2:18-cv-00903 (D.N.J.)

(the “Johnson Action,” together with the Keller Action, the “Derivative Action”);

and (iii) Jacobs v. Schwartz, et al., Case No. C17-10222 (Cal. Sup.) (the “California

Action,” and together with the Derivative Action, the “Derivative Actions”), upon


                                          1
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 4 of 74 PageID: 502


and subject to the terms and conditions hereof. 1

I.    FACTUAL AND PROCEDURAL BACKGROUND

      A.     Plaintiffs’ Claims

      Plaintiffs’ allegations center on the promotion and marketing of Abstral, a

fentanyl-based pain medication sold by Sellas’ predecessor entity, Galena

Biopharma, Inc. (“Galena”), from October 2013 until November 2015. In May

2015, a pain management clinic and affiliated pharmacy operated by two high-

prescribing physicians of Abstral (Drs. Ruan and Couch) were shut down and the

physicians arrested and ultimately found guilty, in February 2017, of a number of

federal offenses, primarily relating to their over-prescribing of fentanyl-based

medications. On September 8, 2017, following the receipt of a subpoena from the

U.S. Attorney’s Office for the District of New Jersey (“NJ USAO”) requesting

documents relating to the marketing and promotion of Abstral, Galena entered into

a settlement with the United States Department of Justice (the “DOJ”), pursuant to

which it agreed to a payment of $7.55 million to “resolve allegations under the civil




1
      Although filed only in the Derivative Action, the Stipulation also resolves the
California Action. Mr. Daniel Grunfeld – a current Sellas stockholder who has
owned Sellas stock continuously since before any of the alleged wrongdoing in this
matter occurred – stands ready and able to substitute in as the named plaintiff in the
Keller Action in place of the original named plaintiff, Larry Keller, who no longer
holds shares of Sellas stock. The Settling Parties agree that given the settlement and
procedural posture of this multi-jurisdictional derivative litigation, it is not necessary
for Mr. Grunfeld to formally substitute in as a named plaintiff in the Keller Action.

                                            2
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 5 of 74 PageID: 503


False Claims Act.” In February 2017, shortly after Drs. Ruan and Couch’s trial,

Galena and certain of its officers and directors were named as defendants in a

putative class action alleging violations of the federal securities laws, filed in the

United States District Court for the District of New Jersey and captioned In re

Galena Biopharma, Inc. Securities Litigation, Civil Action No. 2:17-cv-00929 (the

“Securities Action”).

             a.    The Keller and Johnson Actions

      On March 16, 2017, Plaintiff Larry Keller commenced the Keller Action

against certain of the Defendants in the United States District Court for the District

of New Jersey (the “Court”), asserting derivative claims for breach of fiduciary

duties, gross mismanagement, and unjust enrichment on behalf of the Company in

connection with the aforementioned issues. (Keller Action, Dkt. No. 1).

      On May 12, 2017, the Court so-ordered a stipulation to stay the Keller Action

pending the outcome of motions to dismiss in the Securities Action, and to appoint

Gainey McKenna & Egleston Interim Lead Counsel. (Keller Action, Dkt. No. 21).

      On January 23, 2018, Plaintiff Reed Johnson commenced the Johnson Action

against Defendants in the Court asserting breaches of fiduciary duty, unjust

enrichment, abuse of control, gross mismanagement, waste of corporate assets, and

violations of Section 14(a) of the Securities Exchange Act of 1934, also on behalf of

the Company in connection with the aforementioned issues. (Johnson Action, Dkt.

No. 1). The Johnson Action also asserts claims relating to the alleged miscounting
                                          3
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 6 of 74 PageID: 504


of shareholder votes relating to certain internal corporate issues addressed at

shareholder meetings in 2016 and 2017.

      On May 1, 2018, the Court so-ordered a stipulation to stay the Johnson Action

pending the outcome of motions to dismiss in the Securities Action and to appoint

The Brown Law Firm as Interim Lead Counsel. (Johnson Action, Dkt. No. 6).

      On June 24, 2020, counsel for Defendants in the Keller Action and Johnson

Action wrote a letter to the Court lifting the previous stays pursuant to the terms of

the previous stipulations to stay, and the Court so-ordered those respective letters on

June 25, 2020 in the Keller Action (Dkt. No. 35) and on June 29, 2020 in the Johnson

Action. (Dkt. No. 15).

      Thereafter, Defendants filed a motion to dismiss in the Keller Action on July

13, 2020. (Keller Action, Dkt. Nos. 40-42).

      Defendants also filed a motion to dismiss in the Johnson Action on July 16,

2020 (Johnson Action, Dkt. Nos. 19-21).

      On August 6, 2020, Plaintiffs Reed Johnson and James Keahey, who was

added as an additional plaintiff, filed in the Johnson Action an amended complaint,

which alleged that Plaintiff Johnson sold his Sellas stock since the Johnson Action

was filed. (Johnson Action, Dkt. No. 22).

      On September 17, 2020, Defendants in the Johnson Action filed a renewed

motion to dismiss the amended complaint. (Johnson Action, Dkt. Nos. 27-28).



                                          4
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 7 of 74 PageID: 505


             b.    The California Action

      On July 3, 2017, Plaintiff James Jacobs commenced an action against

Defendants in the Superior Court of the State of California, County of Contra Costa,

styled Jacobs v. Schwartz, et al., Case No. C17-10222, asserting derivative claims

on behalf of the Company, based on substantially the same allegations asserted in

the Derivative Action.

      On September 7, 2017, a stipulation to stay the California Action pending the

outcome of motions to dismiss in the Securities Action was so ordered by the

Superior Court of the State of California, County of Contra Costa.

      As part of this Settlement, the claims asserted in the California Action shall

also be extinguished. A stipulation of voluntary dismissal will be filed in the

California Action within five days of the entry of an order granting final approval of

the Derivative Action.

      B.     Settlement Negotiations and the Settlement

      In June 2018, Settlement Counsel (as defined below) prepared a detailed

settlement demand, along with an extensive corporate governance reforms proposal,

and served it upon counsel for Defendants. Thereafter, counsel for Defendants and

Settlement Counsel prepared and exchanged numerous settlement proposals and

counter-proposals. Eventually, Plaintiffs and Defendants agreed to a settlement in

principle of the Derivative Action setting forth policies to be adopted by Sellas in

connection with the Company’s commercialization of drugs. Thereafter, Settlement
                                          5
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 8 of 74 PageID: 506


Counsel and counsel for Defendants negotiated an amount of money proposed to be

paid to Plaintiffs’ Counsel for the benefits achieved for the Company, representing

an award of attorneys’ fees and case expenses, to be paid by Sellas’s insurers, and

the amount of $270,000 was agreed upon.

      Plaintiffs informed the Court in both the Keller Action (Keller Action, Dkt.

No. 51) and the Johnson Action (Johnson Action, Dkt. No. 34) on January 15, 2021

of the settlement in principle. The Settling Parties memorialized their agreement as

to the substantive terms of the proposed settlement in a Settlement Term Sheet

executed on March 2, 2021.

II.   PLAINTIFFS’ COUNSEL’S INVESTIGATION AND RESEARCH,
      DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY,
      AND THE SUBSTANTIAL BENEFIT OF THE SETTLEMENT
      Although Plaintiffs believe their claims have merit, they recognize the

expense and length of continued proceedings necessary to prosecute such claims

through trial and subsequent appeals. Plaintiffs’ Counsel also have taken into

account the costs and risks inherent in proceeding further with litigation. Therefore,

Plaintiffs and Plaintiffs’ Counsel believe that the Settlement, on the terms and

conditions set forth herein, is fair, reasonable, adequate and in the best interests of

Sellas and its shareholders.

      Defendants deny each and every claim and contention alleged by Plaintiffs in

the Derivative Actions. Defendants expressly deny all charges of wrongdoing or

liability against them arising out of any of the conduct, statements, acts or omissions

                                          6
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 9 of 74 PageID: 507


alleged in the Derivative Actions and deny any and all allegations that Plaintiffs,

Sellas, or Sellas’s shareholders suffered recoverable damages or are entitled to

equitable relief as a result of any action or inaction by the Defendants.

       Nonetheless, Defendants believe it is in the Company’s and their best interests

that the Derivative Action be fully and finally settled in the manner and upon the

terms and conditions set forth in this Stipulation because, among other things, further

conduct of the Derivative Action could be protracted and expensive, and could

further distract the Board, management and workforce from their jobs. Further,

Sellas acknowledges and agrees that the filing, pendency, and settlement of the

Derivative Action was a material precipitating factor in the Company’s decision to

consult with Plaintiffs and Plaintiffs’ counsel regarding the implementation of the

commercialization policies. Sellas also acknowledges and agrees that the

commercialization policies described below are in accordance with best practices

and, accordingly, will confer substantial benefits to Sellas and Sellas’s shareholders.

       NOW, THEREFORE, IT IS STIPULATED AND AGREED, by and among

the Settling Parties hereto, through their undersigned counsel, as follows:

III.   CERTAIN DEFINITIONS

       To the extent not otherwise defined herein, as used in this Stipulation, the

following terms shall have the meanings specified below. In the event of any

inconsistency between any definition set forth below and any definition set forth in

any document attached as an exhibit to the Stipulation, the definition set forth below
                                          7
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 10 of 74 PageID: 508


shall control.

             a.     “Court” means the U.S. District Court for the District of New

Jersey.

             b.    “Defendants” means Mark W. Schwartz, Ryan M. Dunlap,

Christopher S. Lento, Remy Bernarda, William L. Ashton, Richard Chin, Stephen

Galliker, Mary Ann Gray, Steven A. Kriegsman, and Rudolph Nisi (collectively, the

“Individual Defendants”) and nominal defendant Sellas.

             c.    “Defendants’ Counsel” means Hughes Hubbard & Reed LLP,

Riley Safer Holmes & Cancila LLP and Goodwin Procter LLP.

             d.    “Derivative Action” means collectively the Keller Action and the

Johnson Action.

             e.    “Derivative Actions” means collectively the Keller Action, the

Johnson Action, and the California Action.

             f.    “Effective Date” means the first date by which all of the events

and conditions specified in Paragraph IX.12 of this Stipulation have occurred.

             g.    “Execution Date” means the date that this Stipulation has been

signed by all the signatories hereto through their counsel.

             h.    “Final” means, with respect to any order of court, including,

without limitation, the Final Judgment, that such order represents a final and binding

determination of all issues within its scope and is not subject to further review on

appeal or otherwise. Without limitation, an order becomes “Final” when: (a) no
                                          8
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 11 of 74 PageID: 509


appeal has been filed and the prescribed time for commencing any appeal has

expired; or (b) an appeal has been filed and either (i) the appeal has been dismissed

and the prescribed time, if any, for commencing any further appeal has expired, or

(ii) the order has been affirmed in its entirety and the prescribed time, if any, for

commencing any further appeal has expired. For purposes of this Paragraph, an

“appeal” includes appeals as of right, discretionary appeals, interlocutory appeals,

proceedings involving writs of certiorari or mandamus, and any other proceedings

seeking review, alteration, amendment or appeal of a court’s order.

             i.     “Final Judgment” means the judgments to be entered by the

Court in the Derivative Action, substantially in the form attached as Exhibit C

hereto.

             j.     “Immediate Family” means spouse, domestic partner, parents,

grandparents, children and grandchildren.

             k.     “Person” means any individual, bank, corporation, limited

liability company, professional corporation, partnership, limited partnership, limited

liability partnership, association, joint stock company, estate, legal representative,

trust, unincorporated association, government or any political subdivision or agency

thereof, and any other business or legal entity together with the spouses, heirs,

predecessors, successors, representatives, or assigns of any of the foregoing.

             l.     “Plaintiffs” means Reed Johnson, James Keahey, Larry Keller,

and James Jacobs.
                                          9
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 12 of 74 PageID: 510


             m.     “Plaintiffs’ Counsel” means The Brown Law Firm, P.C., Gainey

McKenna & Egleston, Pawar Law Group, P.C., Lifshitz Law Firm, P.C., and Reich

Radcliffe & Hoover LLP.

             n.     “Released Claims” means any and all claims, rights, demands,

causes of action or liabilities of any kind, nature and character whatsoever

(including, but not limited to, any claims for damages, interest, attorneys’ fees,

expert or consulting fees, and any other costs, expenses or liability whatsoever),

whether based on federal, state, local, statutory or common law, or any other law,

rule or regulation, whether foreign or domestic, whether fixed or contingent, accrued

or unaccrued, liquidated or unliquidated, at law or in equity, matured or unmatured,

whether known or unknown including, without limitation, Unknown Claims (as

defined below) (collectively “Claims”) against any of the Released Persons that have

been, could have been, or could in the future be, asserted in the Derivative Actions

or in any other derivative action in any other forum or proceeding by any Person

(including but not limited to Plaintiffs) derivatively on behalf of Sellas, or by Sellas

itself, against any of the Released Persons that arise out of or are related, directly or

indirectly, in any way to:

       (a)   any of the facts, matters, occurrences, actions, practices, conduct,

             events,    transactions,    statements,    disclosures,    representations,

             misrepresentations, omissions, or failures to act that were involved, set

             forth, referred to, asserted, alleged, or that could have been alleged in
                                           10
Case 2:17-cv-01777-KM-JBC     Document 58      Filed 06/21/21   Page 13 of 74 PageID: 511


             the Derivative Actions including, but not limited to, claims for

             securities law violations, breach of fiduciary duty, abuse of control,

             mismanagement, gross mismanagement, waste of corporate assets,

             unjust enrichment, contribution and indemnification, money damages,

             disgorgement, any and all demands, actions, damages, claims, rights or

             causes of action, or liabilities whatsoever; or

      (b)    that would have been barred by res judicata had the Derivative Actions

             been fully litigated to a final judgment, provided that Released Claims

             shall not include claims to enforce the Settlement. Notwithstanding the

             foregoing, “Released Claims” also does not include the claims asserted

             in the Securities Action, In Re Galena Biopharma, Inc. Securities

             Litigation, Civil Action No. 2:17cv929 (D. N.J.).

             o.     “Released Persons” means (a) Sellas and the Individual

Defendants, as well as any person, partnership, bank, firm, corporation, limited

liability company, trust or other entity or organization in which Sellas or any

Defendant has a controlling interest or which is or was related to or affiliated with

any of them; and (b) with respect to each of the Persons in subsection (a), their

respective past, present or future directors and officers, including but not limited to

the Individual Defendants and nominal defendant Sellas and their respective past,

present or future employees, insurers, reinsurers, attorneys, agents, partners,

principals, advisors, investment advisors, auditors, accountants, trustees,
                                          11
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 14 of 74 PageID: 512


underwriters, investment bankers, subsidiaries, parents, successors, predecessors,

heirs, Immediate Family, and anyone acting or purporting to act for or on behalf of

any of them or their successors.

             p.     “Sellas Shareholder” means any Person with a direct or

beneficial interest in Sellas common stock.

             q.     “Settlement” means the settlement embodied in this Stipulation.

             r.     “Settlement Counsel” means The Brown Law Firm, P.C. and

Gainey McKenna & Egleston.

             s.     “Settling Parties” means Plaintiffs Larry Keller, Reed Johnson,

James Keahey, James Jacobs, and the Defendants collectively.

             t.     “Unknown Claims” means any Released Claims that Plaintiffs,

Sellas or any Sellas Shareholder (claiming in the right of, or on behalf of, Sellas)

does not know or suspect to exist in his, her or its favor at the time of the release of

the Released Persons which, if known by him, her or it, might have affected his, her

or its settlement with and release of the Released Persons, or might have affected

his, her or its decision not to object to this Settlement. Unknown Claims include

those claims in which some or all of the facts comprising the claim may be suspected,

or even undisclosed or hidden. With respect to any and all Released Claims,

Plaintiffs and Sellas stipulate and agree that, upon the Effective Date, they shall

expressly waive, and every Sellas Shareholder shall be deemed to have, and by

operation of the Final Judgment shall have, expressly waived the provisions, rights,
                                          12
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 15 of 74 PageID: 513


and benefits of California Civil Code § 1542, which provides:

             A general release does not extend to claims which the
             creditor or releasing party does not know or suspect to exist
             in his or her favor at the time of executing the release and
             that, if known by him or her would have materially affected
             his or her settlement with the debtor or released party.

Plaintiffs and Sellas shall expressly waive, and every Sellas Shareholder shall be

deemed to have, and by operation of the Final Judgment shall have, expressly waived

any and all provisions, rights, and benefits conferred by any law of any state or

territory of the United States, or principle of common law or foreign law, which is

similar, comparable or equivalent in effect to California Civil Code § 1542.

      Plaintiffs, Sellas, and any Sellas Shareholder may hereafter discover facts in

addition to or different from those which he, she or it now knows or believes to be

true with respect to the subject matter of the Released Claims, but Plaintiffs and

Sellas shall expressly have, and every Sellas Shareholder shall be deemed to have,

and by operation of the Final Judgment shall have, fully, finally, and forever settled

and released any and all Released Claims, known or unknown, suspected or

unsuspected, contingent or non-contingent, whether or not concealed or hidden,

which now exist, or heretofore have existed, upon any theory of law or equity now

existing or coming into existence in the future, including, but not limited to, conduct

which is negligent, reckless, intentional, with or without malice, or a breach of any

duty, law or rule, without regard to the subsequent discovery or existence of such

different or additional facts. Plaintiffs and Sellas acknowledge, and every Sellas

                                          13
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 16 of 74 PageID: 514


Shareholder shall be deemed by operation of the Final Judgment to have

acknowledged, that the foregoing waivers were separately bargained for and a key

element of the Settlement.

IV.     ADOPTION OF POLICIES FOR COMMERCIALIZATION OF
        DRUGS

        1.   Within 90 days of the Court’s entering the Final Judgment, Sellas shall

adopt    resolutions   to    implement   the   corporate    policies    regarding   the

commercialization of drugs set forth in Exhibit A hereto, and incorporated by

reference herein (“Commercialization Policy”). The Commercialization Policy shall

remain in effect for no less than three (3) years after the Effective Date.

        2.   Sellas acknowledges and agrees that the filing, pendency and settlement

of the Derivative Action was a material precipitating factor in the Company’s

decision to consult with Plaintiffs and Plaintiffs’ Counsel regarding the

implementation of the Commercialization Policy.

        3.   Sellas also acknowledges and agrees that the Commercialization Policy

described in Exhibit A hereto is in accordance with best practices and, accordingly,

will confer substantial benefits to Sellas and Sellas’s shareholders.

V.      PROCEDURE FOR IMPLEMENTING THE SETTLEMENT

        4.   Promptly after the Execution Date, Settlement Counsel shall submit the

Stipulation together with its Exhibits to the Court, and shall make an application,

which shall be unopposed by Sellas and Defendants, for entry of an order


                                          14
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 17 of 74 PageID: 515


substantially in the form and content of Exhibit B attached hereto (the “Preliminary

Approval Order”). The application shall request, inter alia, the preliminary approval

of the Settlement set forth in the Stipulation, approval of notice to Sellas

Shareholders in the form attached as Exhibit B-1 hereto (“Notice”), as well as a date

for a hearing at which the Court will decide whether to grant final approval of the

Settlement (“Final Hearing”). The Notice shall include the general terms of the

proposed Settlement set forth in the Stipulation, contact information for Plaintiffs’

Counsel, and the date of the Final Hearing, and shall note that a copy of the

Stipulation of Settlement is posted on the Company’s website.

      5.     Subject to Court approval, within ten (10) days after the entry of an

order by the Court preliminarily approving the settlement, Sellas shall: (1) post a

copy of the Notice and the Stipulation of Settlement on the Company’s website; (2)

publish the Notice one time in an edition of Investor’s Business Daily; and (3) file

the Notice as an attachment to a Form 8-K filed with the Securities and Exchange

Commission. The Notice shall provide a link to Sellas’s website where the Notice

and Stipulation of Settlement may be viewed. Plaintiffs will have no responsibility

or liability for paying the costs and expenses related to providing Notice of the

Settlement set forth in this paragraph.

VI.   ATTORNEYS’ FEES

      6.     The Settling Parties reached agreement on a proposed Fee and Expense

Award of $270,000 as payment to Plaintiffs’ Counsel for the benefits achieved on
                                          15
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 18 of 74 PageID: 516


behalf of Sellas in the Derivative Actions (the “Fee and Expense Award”) payable

by the Company’s insurers.

      7.     Sellas and Defendants will not oppose an application by Plaintiffs’

Counsel for Service Awards of up to $2,500.00 for James Keahey, Daniel Grunfeld

and James Jacobs, which shall be paid from the Fee and Expense Award.

      8.     Any attorneys’ fees and expenses awarded to Plaintiffs’ Counsel by the

Court shall be deposited into an escrow account designated by Settlement Counsel

(“Escrow Account”) within thirty (30) business days after the date that the Court

enters the Preliminary Approval Order substantially in the form attached hereto as

Exhibit B. The funds deposited into the Escrow Account may not be distributed

until the Court enters a Final Judgment. Settlement Counsel will allocate the Fee

and Expense Award amongst Plaintiffs’ Counsel in a manner in which they have

agreed. If, and when, as a result of any appeal and/or further proceedings on remand,

or successful collateral attack or otherwise, the Fee and Expense Award is

overturned, reduced or does not become Final for any reason, or if the Settlement is

terminated, not approved by the Court, or otherwise does not become effective

pursuant to Paragraph IX.12 hereof, then, within thirty (30) days after receiving

notice from Defendants’ Counsel or from a court of appropriate jurisdiction of such

event, Plaintiffs’ Counsel shall refund to Sellas’s insurers in an amount consistent

with such reversal or modification, the Fee and Expense Award paid to them.



                                         16
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 19 of 74 PageID: 517




VII. FINAL JUDGMENT APPROVING THE SETTLEMENT

      9.     At the Final Hearing, Settlement Counsel shall request entry of the

Final Judgment, substantially in the form attached hereto as Exhibit C.

VIII. RELEASES

      10.    Upon the Effective Date, Plaintiffs, Sellas and all current and former

Sellas Shareholders, on behalf of themselves, and each of their respective personal

representatives, Immediate Family, trustees, heirs, executors, administrators, parent

entities, associates, affiliates, predecessors, successors and assigns, and any other

Person claiming (now or in the future) to be acting on behalf of any of them, shall

be deemed to have, and by operation of the Final Judgment shall have, fully, finally,

and forever released, relinquished, settled and discharged all Released Claims

against the Released Persons and shall be permanently barred and enjoined from

instituting, commencing, participating in, continuing, maintaining, asserting or

prosecuting any Released Claim against any of the Released Persons, or assisting

any Person in instituting, commencing, participating in, continuing, maintaining,

asserting or prosecuting any Released Claim against any of the Released Persons.

Nothing herein shall in any way impair or restrict the rights of any of the Settling

Parties to enforce the terms of this Stipulation.

      11.    Upon the Effective Date, the Released Persons shall be deemed to have,

and by operation of the Final Judgment shall have, fully, finally, and forever

                                          17
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 20 of 74 PageID: 518


released, relinquished, and discharged Plaintiffs and Plaintiffs’ Counsel from all

claims (including Unknown Claims), arising out of, relating to, or in connection with

the defense, institution, prosecution, assertion, settlement, or resolution of the

Released Claims. Nothing herein shall in any way impair or restrict the rights of any

of the Settling Parties to enforce the terms of this Stipulation.

IX.   CONDITIONS OF SETTLEMENT; EFFECT OF DISAPPROVAL,
      CANCELLATION OR TERMINATION

      12.    The Effective Date of this Stipulation, and the Settlement incorporated

herein, shall be the date on which all of the following conditions of settlement shall

have occurred:

             a)        final approval by the Court of the Settlement, following notice to

Sellas Shareholders and the Final Hearing;

             b)        entry by the Court of the Final Judgment in all material respects

in the form set forth in Exhibit C, and the Final Judgment becoming Final, or, in the

event that the Court enters a judgment in a form other than that provided above

(“Alternative Judgment”) and neither Plaintiffs on the one hand, nor the Defendants

on the other, elect to terminate this Settlement, the date that such Alternative

Judgment becomes Final; and

                  c)     if the circumstances described in Paragraph 13 occur, the

expiration of the time for Plaintiffs on the one hand, or the Defendants on the other,




                                            18
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 21 of 74 PageID: 519


to exercise the termination rights provided in the applicable Paragraph(s) without

the termination rights being exercised.

         13.   Plaintiffs on the one hand, and Defendants on the other, shall each have

the right to terminate the Settlement, and thereby this Stipulation, by providing

written notice of their election to do so (“Termination Notice”) to all other Settling

Parties hereto within thirty (30) calendar days of:

               a)    the Court declining to enter the Preliminary Approval Order in

any respect that the terminating party reasonably and in good faith believes is

materially adverse to it;

               b)    the Court refusing to approve the Settlement as set forth in this

Stipulation in any respect that the terminating party reasonably and in good faith

believes is materially adverse to it;

               c)    the failure of the Fee and Expense Award to be deposited to the

Escrow Account in accordance with Paragraphs VI.6-8 above;

               d)    the Court declining to enter the Final Judgment in any respect

that the terminating party reasonably and in good faith believes is materially adverse

to it;

               e)    the date upon which the Final Judgment is modified or reversed

by the Court, the Third Circuit Court of Appeals or the U.S. Supreme Court in any

respect that the terminating party reasonably and in good faith believes is materially

adverse to it; or
                                           19
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 22 of 74 PageID: 520


             f)    the date upon which an Alternative Judgment is modified or

reversed by the Court, the Third Circuit Court of Appeals or the Supreme Court in

any respect that the terminating party reasonably and in good faith believes is

materially adverse to it.

      Notwithstanding anything above, Plaintiffs may not terminate the Settlement

      based on the amount of attorneys’ fees and/or expenses awarded by the Court.

      14.   In the absence of any of the events enumerated in Paragraph 13 above,

no party shall have the right to terminate the Stipulation for any reason.

      15.    If the Settlement is terminated by Plaintiffs or Defendants (a

“Termination”): (a) the Settlement shall be without force and effect upon the rights

of the Settling Parties, and none of its terms (other than this Paragraph, Paragraph

IX.13, Paragraph XI.18, Paragraph XI.27 and Paragraph XI.28) shall be effective or

enforceable; (b) the Settling Parties shall revert to their litigation positions

immediately prior to the Execution Date and no claims, rights or defenses, whether

legal or equitable, of any of the Settling Parties hereto that existed prior to executing

this Stipulation shall be diminished or prejudiced in any way; and (c) within thirty

(30) days from the date of such Termination, Plaintiffs’ Counsel shall return to

Sellas’s insurers any and all sums paid pursuant to Paragraph VI.8 above. The

termination rights set forth herein are not intended to limit or impair the Settling

Parties’ rights under the law of contracts of the State of New Jersey with respect to

any breach of this Settlement.
                                           20
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 23 of 74 PageID: 521


X.    NO ADMISSIONS

      16.    The Settling Parties intend the Settlement as described herein to be a

final and complete resolution of all disputes between them with respect to the

Derivative Actions and to compromise claims that are contested. Entry into this

Settlement shall not be deemed an admission by any party hereto as to the merits of

any claim or defense or any allegation made in the Derivative Actions.

      17.    This Stipulation, whether or not it is consummated and whether or not

it is terminated, any of its provisions, any negotiations, proceedings or agreements

relating to the Stipulation and the Settlement, all matters arising in connection with

such negotiations, proceedings or agreements, and all acts performed or documents

executed pursuant to or in furtherance of this Stipulation:

             a)    shall not be offered or received against any of the Released

Persons as evidence of a presumption, concession, or admission of any kind;

             b)    shall not be offered or received against any of the Released

Persons as evidence of an admission by any of those Released Persons with respect

to the truth of any fact alleged in the Derivative Actions or the validity of any

Released Claim, or the deficiency of any defense that has been or could have been

asserted, or of any liability, negligence, fault, or wrongdoing of the Released

Persons;

             c)    shall not be offered or received against the Released Persons as

evidence of any fault, misrepresentation, omission or other actionable conduct with
                                         21
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 24 of 74 PageID: 522


respect to any statement or written document approved or made by any of the

Released Persons;

             d)     shall not be offered or received against the Released Persons as

evidence of any liability, negligence, fault or wrongdoing, or in any way referred to

for any other reason as against any of the Released Persons, in any other civil,

criminal or administrative action or proceeding, other than such proceedings as may

be necessary to effectuate the provisions of this Stipulation; provided, however, that

if this Stipulation is approved by the Court, the Released Persons may refer to it to

effectuate the release of Released Claims and other liability protections granted them

hereunder;

             e)     shall not be construed against any of the Released Persons as an

admission or concession that the consideration to be given hereunder represents the

amount that could be or would have been recovered after trial;

             f)     shall not be construed as or received in evidence as an admission,

concession or presumption against Plaintiffs or Plaintiffs’ Counsel that any of their

claims are without merit, or that any defenses asserted by the Defendants have any

merit; and

             g)     shall not, in the event of a Termination, be used by any Settling

Party for any purpose in any trial in the Derivative Actions.

      Any Settling Party may file or introduce this Stipulation and/or the Final

Judgment in any action or proceeding that may be brought to enforce the terms of
                                         22
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 25 of 74 PageID: 523


this Stipulation and/or the Final Judgment, or any action or proceeding related to

rights or claims of Defendants relating to indemnification and/or advancement in

connection with the Derivative Actions.

XI.   MISCELLANEOUS PROVISIONS

      18.    The Settling Parties: (a) acknowledge that it is their intent to

consummate the Settlement; and (b) agree to cooperate to the extent reasonably

necessary to effectuate and implement all terms and conditions of the Stipulation

and to exercise their best efforts to accomplish the foregoing terms and conditions

of the Stipulation.

      19.    The Stipulation may be amended or modified only by a written

instrument signed by or on behalf of all Settling Parties or their respective

successors-in-interest. The Settling Parties reserve the right, upon the agreement of

all of them and subject to the Court’s approval, to make any reasonable extensions

of time or modifications to the Exhibits that might be necessary to carry out any of

the provisions of this Stipulation.

      20.    The Stipulation, including its Exhibits, constitutes the entire agreement

among the Settling Parties hereto and no representations, warranties, or inducements

have been made to any party concerning the Stipulation other than the

representations, warranties, and covenants contained and memorialized in such

documents. Any and all prior or contemporaneous discussions, negotiations,

agreements, commitments, and understandings related thereto are superseded
                                          23
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 26 of 74 PageID: 524


hereby. It is understood by the Settling Parties that, except for the matters expressly

represented herein, the facts or law with respect to which this Stipulation is entered

into may turn out to be other than, or different from, the facts now known to each

party or believed by such party to be true; each party therefore expressly assumes

the risk of the facts or law turning out to be so different, and agrees that this

Stipulation shall be in all respects effective and not subject to termination by reason

of any such different facts or law. Except as otherwise provided herein, each Settling

Party shall bear its own costs.

      21.    The Stipulation may be executed in one or more counterparts. All

executed counterparts and each of them shall be deemed to be one and the same

instrument. A complete set of executed counterparts shall be filed with the Court.

The Settling Parties agree that facsimile or scanned signatures shall have the same

force and effect as original signatures.

      22.    The Stipulation shall be binding upon, and inure to the benefit of, the

heirs, executors, administrators, trustees, successors and assigns of the Settling

Parties, including any corporation or other entity into or with which any party

merges, consolidates, or reorganizes.

      23.    The Court shall retain jurisdiction with respect to implementation and

enforcement of the terms of the Stipulation, and all Settling Parties and their counsel

hereto submit to the jurisdiction of the Court for purposes of implementing and

enforcing the Settlement embodied in the Stipulation.
                                           24
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 27 of 74 PageID: 525


      24.    Nothing in this Stipulation, Settlement, or the negotiations or

proceedings relating to the foregoing is intended to or shall be deemed to constitute

a waiver of any applicable privilege or immunity, including, without limitation, the

attorney-client privilege or the work-product privilege, and all information

transmitted between Plaintiffs’ Counsel and Defendants’ Counsel in connection with

this Settlement shall be inadmissible in any proceeding in any federal or state court

or other tribunal or otherwise, in accordance with Rule 408 of the Federal Rules of

Evidence as if such Rule applied in all respects in any such proceeding or tribunal.

      25.    This Stipulation and the Settlement contemplated by it, and all disputes

arising out of or relating to the Stipulation and Settlement, shall be construed and

enforced in accordance with, and governed by, the substantive laws and procedural

rules of the State of New Jersey without giving effect to conflicts of law principles,

except to the extent that federal law requires that federal law governs. Any dispute

relating to this Stipulation or the Settlement shall be brought exclusively in the U.S.

District Court for the District of New Jersey.

      26.    This Stipulation should not be construed more strictly against one party

than another merely by virtue of the fact that it, or any part of it, may have been

prepared by counsel for one of the Settling Parties, it being recognized that the

Stipulation is the result of arm’s length negotiations between the Settling Parties,

and all Settling Parties have contributed substantially and materially to the

preparation of the Stipulation.
                                          25
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 28 of 74 PageID: 526


      27.    All agreements by, between or among the Settling Parties, their counsel

and their other advisors as to the confidentiality of information exchanged between

or among them shall remain in full force and effect, and shall survive the execution

and any termination of this Stipulation and the final consummation of the Settlement,

if finally consummated.

      28.    In the event any proceedings by or on behalf of Sellas, whether

voluntary or involuntary, are initiated under any chapter of the U.S. Bankruptcy

Code, including any act of receivership, asset seizure, or similar federal or state law

action (“Bankruptcy Proceedings”), the Settling Parties agree to use their reasonable

best efforts to obtain all necessary orders, consents, releases, and approvals for

effectuation of the Stipulation and Court approval of the Settlement in a timely and

expeditious manner, to the extent consistent with applicable law. If any Bankruptcy

Proceedings by or on behalf of Sellas are initiated prior to the payment of the Fee

and Expense Award, the Settling Parties agree that all dates and deadlines in the

Derivative Action, if any, or any dates and deadlines associated with the appeal of

the Derivative Action, if any, will be extended for such periods of time as are

necessary to attempt to obtain necessary orders, consents, releases, and approvals

from the bankruptcy court to carry out the terms and conditions of this Settlement,

to the extent consistent with applicable law.

      29.    Except in the event of termination of this Settlement, Plaintiffs, Sellas

and Individual Defendants agree not to assert under Rule 11 of the Federal Rules of
                                          26
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 29 of 74 PageID: 527


Civil Procedure or any similar law, rule or regulation, that the Derivative Actions

were brought or defended in bad faith or without a reasonable basis. The Settling

Parties agree that the terms of this Settlement were negotiated at arms’ length and in

good faith by the Settling Parties and reflect a settlement that was reached voluntarily

based upon adequate information and after consultation with their respective

experienced legal counsel.

      30.    Any written notice required pursuant to or in connection with this

Stipulation shall be addressed to the Settling Parties’ counsel as designated and

identified below, and sent by both email and overnight mail.

      31.    The waiver by one Settling Party of any breach of this Stipulation by

any other Settling Party shall not be deemed a waiver of any other prior or

subsequent breach of this Stipulation.

      32.    The captions contained in this Stipulation are inserted only as a matter

of convenience and in no way define, limit, extend or describe the scope of the

Stipulation or the intent of any provision.

      33.    All of the Exhibits to this Stipulation are material and integral parts

hereof and are fully incorporated herein by this reference.

      IN WITNESS WHEREOF, the Settling Parties hereto have caused this

Stipulation to be executed, by their duly authorized attorneys as of the date set forth

below.



                                          27
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 30 of 74 PageID: 528



-XQH

 /s/ Vik PawarBBBBBBBBBBBBBBBBBBBBB          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
 9LN3DZDU(VT                             6KDK]HE/DUL
 3$:$5/$:*52833&                        (ULF%OXPHQIHOG
 6RXWK6WUHHW6XLWH                   +8*+(6+8%%$5' 5(('//3
 0RUULVWRZQ1HZ-HUVH\                2QH%DWWHU\3DUN3OD]D
 7HOHSKRQH                     1HZ<RUN1HZ<RUN
 )DFVLPLOH                     7HOHSKRQH  
 (PDLOYLNUDQWSDZDUHVT#JPDLOFRP            )D[  

 7LPRWK\%URZQ                               Attorneys for Defendants William L. Ashton,
 7+(%52:1/$:),503&                    Remy Bernarda, Richard Chin, Ryan M.
 7RZQVHQG6TXDUH                         Dunlap, Stephen Galliker, Mary Ann Gray,
 2\VWHU%D\1<                        Steven A. Kriegsman and Rudolph Nisi, and
 7HOHSKRQH                     Nominal Defendant SELLAS Life Sciences
 )DFVLPLOH                     Group, Inc. f/k/a Galena Biopharma, Inc.
 (PDLOWEURZQ#WKHEURZQODZILUPQHW

 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
 %DUU\-*DLQH\ 1-%DU1R          6DQGUD/0XVXPHFL
 *$,1(<0F.(11$ (*/(6721                   5,/(<6$)(5+2/0(6 &$1&,/$//3
 $EERWW5RDG                             0DGLVRQ$YHQXHWK)ORRU
 3DUDPXV1-                           1HZ<RUN1<
 7HOHSKRQH                     7HOHSKRQH  
 )DFVLPLOH                     )D[  
 (PDLOEJDLQH\#JPHODZFRP                  VPXVXPHFL#UVKFODZFRP

 7KRPDV-0F.HQQD                           'DYLG5HVQLFRII DGPLWWHGSURKDFYLFH 
 *UHJRU\0(JOHVWRQ                         5,/(<6$)(5+2/0(6 &$1&,/$//3
 *$,1(<0F.(11$ (*/(6721                   :0DGLVRQ6WUHHW6XLWH
 )LIWK$YHQXHWK)ORRU                &KLFDJR,/
 1HZ<RUN1<                          7HOHSKRQH  
 7HOHSKRQH                     GUHVQLFRII#UVKFODZFRP
 )DFVLPLOH  
 (PDLOWMPFNHQQ#JPHODZFRP(PDLO          Attorneys for Defendant Christopher S. Lento
 JF HVWRQ#JPHDZFRP

 Attorneys for Plaintiffs Johnson, Keahey,
 and Keller


                                        
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 31 of 74 PageID: 529
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 32 of 74 PageID: 530
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 33 of 74 PageID: 531


 ____________________
 ________________________________           _____________________________________
 Joshua M. Lifshitz                         Glenn S. Kerner
 LIFSHITZ LAW FIRM P.C.                     GOODWIN PROCTER LLP
 1190 Broadway                              620 Eight Avenue
 Hewlett, NY 11557                          New York, NY 10018
 Telephone: (516) 493-9780                  Telephone: (212) 813-8800
 Fax: (516) 280-7376                        Fax: (212) 355-3333
 jml@jlclasslaw.com                         gkerner@goodwinlaw.com

 $WWRUQH\VIRU3ODLQWLII-DPHV-DFRE        Richard M. Strassberg (admitted pro hac vice)
                                            Caroline H. Bullerjahn (admitted pro hac vice)
                                            GOODWIN PROCTER LLP
                                            100 Northern Avenue
                                            Boston, MA 02210
                                            Telephone: (617) 570-1000
                                            Fax: (617) 523-1231
                                            rstrassberg@goodwinlaw.com
                                            cbullerjahn@goodwinlaw.com

                                            Attorneys for Defendant Mark W. Schwartz




                                       29
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 34 of 74 PageID: 532


 ________________________________           _____________________________________
                                            _____________________ _
 Joshua M. Lifshitz                         Glenn SS. Kerner
 LIFSHITZ LAW FIRM P.C.                     GOODWIN PROCTER LLP
 1190 Broadway                              620 Eight Avenue
 Hewlett, NY 11557                          New York, NY 10018
 Telephone: (516) 493-9780                  Telephone: (212) 813-8800
 Fax: (516) 280-7376                        Fax: (212) 355-3333
 jml@jlclasslaw.com                         gkerner@goodwinlaw.com

 $WWRUQH\VIRU3ODLQWLII-DPHV-DFRE        Richard M. Strassberg (admitted pro hac vice)
                                            Caroline H. Bullerjahn (admitted pro hac vice)
                                            GOODWIN PROCTER LLP
                                            100 Northern Avenue
                                            Boston, MA 02210
                                            Telephone: (617) 570-1000
                                            Fax: (617) 523-1231
                                            rstrassberg@goodwinlaw.com
                                            cbullerjahn@goodwinlaw.com

                                            Attorneys for Defendant Mark W. Schwartz




                                       29
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 35 of 74 PageID: 533




          EXHIBIT A
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 36 of 74 PageID: 534




       SELLAS acknowledges and agrees that the filing, pendency, and settlement of the three

Derivative Actions was a material precipitating factor in the Company’s decision to consult with

Plaintiffs and Plaintiffs’ counsel regarding the implementation of the commercialization policies.

SELLAS also acknowledges and agrees that the commercialization policies described below are

in accordance with best practices and, accordingly, will confer substantial benefits to SELLAS and

SELLAS’s shareholders.


       The policies regarding the commercialization of drugs are as follows:

       ADOPTION OF POLICIES FOR COMMERCIALIZATION OF DRUGS

       The Board shall adopt a policy for the commercialization of drugs (“Commercialization

Policy”), educate all relevant employees, and provide for enforcement mechanisms designed to

eliminate actual or apparent conflicts of interest pursuant as follows:

       (a)      The Commercialization Policy, which may include standard operating procedures

and guidances, shall incorporate by reference and adopt the most recent PhRMA Code on

Interactions with Health Care Professionals (the “PhRMA Code”) as a minimum standard,

including, without limitation, provisions which:

             (i)       Specify that meals provided in connection with educational programming

must be incidental to that programming, must take place in a medical office or similar workplace

environment, must be reasonable and moderate in cost, must not be part of an entertainment or

recreational event, and must be provided only to Health Care Professionals (“HCPs”) as well as

members of their staffs attending presentations;

             (ii)      Prohibit providing entertainment or recreation to HCPs, including tickets to

cultural or sporting events;
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 37 of 74 PageID: 535




             (iii)          Prohibit payments in cash or cash equivalents (such as gift certificates) to

HCPs either directly or indirectly, except as compensation for bona fide services;

             (iv)           Separate decisions on funding for any Continuing Medical Education

(“CME”) grants from marketing functions, and ensure that programs funded by the Company are

bona fide educational programs and that the financial support is not an inducement to prescribe or

recommend a particular medicine or course of treatment;

              (v)           Ensure that any CME sponsorship uses a CME provider that complies with

ACCME accreditation and does not pay or reward HCPs for attending seminars or any other types

of training programs;

             (vi)           Ensure that consulting, speaking events, sponsorship of educational

activities, or similar arrangements between the Company and HCPs are not used to induce or

reward HCPs in connection with any particular treatments; and

             (vii)          Specify that the Company is allowed to provide product samples for free

distribution to patients and occasional, inexpensive educational materials, such as posters or

magnets, for distribution to HCP offices or patients. Any items which could have independent

value outside of an HCP’s professional practice are prohibited, as are any items that have

significant value, any items that do not directly enhance educational or informational purposes,

such as branded pens, notepads, or mugs, and any items that personally benefit HCPs such as

flowers or foods.

       (b)           The Commercialization Policy shall ensure that:
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 38 of 74 PageID: 536




              (i) all information provided by or on behalf of the Company is accurate, substantiable,

                  reflects the balance between benefits and risks, and complies with all relevant laws

                  and regulations.

             (ii) the Company shall not promote off-label uses;

             (iii) all employees with responsibilities that directly or indirectly involve marketing or

                  sales are provided with the Commercialization Policies, are given the opportunity

                  to ask questions, and are provided with periodic, interactive training on the

                  Commercialization Policy and their responsibilities derived therefrom.

       (c)       The Board shall adopt a non-retaliation policy in connection with reports of

violations of the Commercialization Policy.

       (d)       The Commercialization Policy shall specify enforcement mechanisms, which

provide for real consequences up to and including dismissal for serious violations.
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 39 of 74 PageID: 537




          EXHIBIT %
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 40 of 74 PageID: 538




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

  LARRY KELLER, Derivatively on Behalf
  of SELLAS LIFE SCIENCES GROUP,
  INC. (f/k/a GALENA BIOPHARMA,        Case No.: 2:17-cv-01777-KM-JBC
  INC.),

           Plaintiff,

     vs.

  WILLIAM L. ASHTON, RICHARD
  CHIN, IRVING M. EINHORN,
  STEPHEN GALLIKER, MARY ANN
  GRAY, SANFORD J. HILLSBERG,
  RUDOLPH NISI,

           Defendants,

     and,

  SELLAS LIFE SCIENCES GROUP, INC.
  (f/k/a GALENA BIOPHARMA, INC.),

           Nominal Defendant.

  Additional Caption On Next Page
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 41 of 74 PageID: 539




  REED JOHNSON and JAMES KEAHEY,
  derivatively on behalf of SELLAS LIFE
  SCIENCES GROUP, INC. (f/k/a           Case No.: 2:18-cv-00903-KM-JBC
  GALENA BIOPHARMA, INC.),

        Plaintiff,

        vs.

  MARK W. SCHWARTZ, RYAN M.
  DUNLAP, CHRISTOPHER S. LENTO,
  REMY BERNARDA, WILLIAM L.
  ASHTON, RICHARD CHIN, IRVING M.
  EINHORN, STEPHEN GALLIKER,
  MARY ANN GRAY, SANFORD J.
  HILLSBERG, STEVEN A.
  KRIEGSMAN, and RUDOLPH NISI,

        Defendants,

        and

  SELLAS LIFE SCIENCES GROUP, INC.
  (f/k/a GALENA BIOPHARMA, INC.),

        Nominal Defendant.

                                      EXHIBIT B

                [PROPOSED] PRELIMINARY APPROVAL ORDER

Presented to the court for preliminary approval is a settlement of all claims

asserted against all Defendants in the above-captioned actions. The terms of

the Settlement are set out in a Stipulation of Settlement executed by counsel

   for the Settling Parties as of June , 2021 (“Stipulation”). All capitalized

                                      terms



                                        1
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 42 of 74 PageID: 540




 used herein have the meanings set forth and defined in the Stipulation, unless

                              otherwise defined herein.

      The Court, upon reviewing the Stipulation, declares that it is hereby

ORDERED, ADJUDGED AND DECREED as follows:

      1.     SELLAS Life Sciences Group, Inc. was formerly known as Galena

Biopharma, Inc. (“Sellas”).

      2.     The Court retains exclusive jurisdiction over the above-captioned

derivative action, to consider all further matters arising out of or connected with the

Settlement.

      3.     The Court preliminarily finds that the proposed Settlement should be

approved as being fair, reasonable, adequate, and in the best interests of Sellas and

its shareholders.

      4.     In connection with preliminary approval of the proposed Settlement,

the Court preliminarily finds, for purposes of the Settlement, that the Derivative

Action was properly brought pursuant to Federal Rule of Civil Procedure 23.1 as

shareholder derivative action on behalf of Sellas, and that Plaintiffs Larry Keller,

Reed Johnson and James Keahey (“Plaintiffs”) have fairly and adequately

represented the interests of Sellas shareholders in enforcing the rights of Sellas.

      5.     A hearing (“Final Hearing”) will be held on ____________ ____,

2021 at _:__ a.m./p.m. before the Honorable Kevin McNulty of the United States

                                           2
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 43 of 74 PageID: 541




District Court for the District of New Jersey, United States Courthouse, Martin

Luther King Building & U.S. Courthouse, 50 Walnut Street, Newark, NJ 07101,

pursuant to Federal Rule of Civil Procedure 23.1, to among other things: (i)

determine whether the proposed Settlement is fair, reasonable and adequate and in

the best interests of Sellas and Sellas shareholders; (ii) consider any objections to

the Settlement submitted in accordance with the notice in the form attached as

Exhibit B-1 to the Stipulation (“Notice”); (iii) determine whether a Final Judgment

substantially in the form attached as Exhibit C to the Stipulation should be entered,

dismissing all claims in the Derivative Action with prejudice and releasing the

Released Claims against the Released Persons; (iv) consider the payment to

Plaintiffs’ counsel of attorneys’ fees and for the reimbursement of expenses (“Fee

and Expense Award”); (v) consider the payment of Service Awards to James

Keahey, Daniel Grunfeld and James Jacobs to be paid from the Fee and Expense

Award; and (vi) consider any other matters that may properly be brought before the

Court in connection with the Settlement.

      6.     Sellas shall cause the Notice of the proposed Settlement, in the form

attached as Exhibit B-1 to the Stipulation, to be issued to set forth the date for the

Final Hearing at which the Court will decide whether to grant final approval of the

Settlement. The Notice shall also include the general terms of the proposed

Settlement set forth in the Stipulation, contact information for Plaintiffs’ Counsel,

                                           3
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 44 of 74 PageID: 542




the date of the Final Hearing, and shall note that a copy of the Stipulation of

Settlement is posted on the Company’s website.

      7.     Within twenty (20) days of the entry of this Order, Sellas shall: (1) post

a copy of the Notice and the Stipulation of Settlement on the Company’s website;

(2) publish the Notice one time in an edition of Investor’s Business Daily; and (3)

file the Notice as an attachment to a Form 8-K filed with the Securities and

Exchange Commission. The Notice shall provide a link to Sellas’s website where

the Notice and Stipulation of Settlement may be viewed. Sellas shall be solely

responsible for paying the costs and expenses related to providing Notice of the

Settlement set forth in this paragraph.

      8.     The Settling Parties believe the content and manner of such procedure

constitutes adequate and reasonable notice to Sellas Shareholders pursuant to

applicable law. Such notice is hereby found to be reasonable and sufficient under

the circumstances, to comply with the provisions of Rule 23.1 of the Federal Rules

of Civil Procedure and the requirements of due process of the United States

Constitution, and to constitute due and sufficient notice to all Persons affected by

the proposed Settlement and entitled to participate in the Final Hearing. Non-

material changes to the form of the Notice may be made upon agreement by the

Parties without further approval of the Court.




                                          4
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 45 of 74 PageID: 543




      9.    At least ten (10) days prior to the Final Hearing, counsel for Sellas

shall file proof by declaration of the posting and publication of the Notice, as set

forth in Paragraph 7 above.

      10.   Any Sellas Shareholder who wishes to object to the fairness,

reasonableness, or adequacy of the Settlement, to any term of the Stipulation, or to

the proposed Fee and Expense Award and Service Awards, may file an objection.

An objector must file with the Court a written statement of his, her or its

objection(s): (a) clearly indicating that objector’s name, mailing address, daytime

telephone number, and e-mail address (if any); (b) stating that the objector is

objecting to the proposed Settlement and/or proposed Fee and Expense Award and

Service Awards; (c) specifying the reason(s), if any, for each such objection made,

including any legal support and/or evidence that such objector wishes to bring to

the Court’s attention or introduce in support of such objection; and (d) identifying

and supplying documentation showing how many shares of Sellas common stock

the objector owned as of June , 2021, when the objector purchased or otherwise

acquired such shares, and whether the objector still owns any such Sellas shares.

      11.   The objector must file such objections and supporting documentation

with the Clerk of the Court, U.S. District Court, District of New Jersey, United

States Courthouse, Martin Luther King Building & U.S. Courthouse 50 Walnut

Street Newark, NJ 07101, not later than twenty-one (21) days prior to the Final

                                         5
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 46 of 74 PageID: 544




Hearing, and, by the same date, copies of all such papers must also be received by

each of the following persons:

                            Counsel for Plaintiffs:
                                Timothy Brown
                         THE BROWN LAW FIRM, P.C.
                             240 Townsend Square
                          Oyster Bay, New York 11771

                             Thomas J. McKenna
                       GAINEY McKENNA & EGLESTON
                          501 Fifth Avenue, 19th Floor
                          New York, New York 10017

                       Counsel for Defendants and Sellas:
                                 Shahzeb Lari
                       HUGHES HUBBARD & REED LLP
                            One Battery Park Plaza
                          New York, New York 10004

                              David Resnicoff
                   RILEY SAFER HOLMES & CANCILA LLP
                       70 W. Madison Street, Suite 2900
                             Chicago, IL 60602

                              Richard M. Strassberg
                              Caroline H. Bullerjahn
                            GOODWIN PROCTER LLP
                              100 Northern Avenue
                               Boston, MA 02210

An objector may file an objection on his, her or its own or through an attorney hired

at his, her or its own expense. If an objector hires an attorney to represent him, her

or it for the purposes of making such objection pursuant to this paragraph, the

attorney must effect service of a notice of appearance on the counsel listed above

                                          6
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 47 of 74 PageID: 545




and file such notice with the Court no later than twenty-one (21) days before the

Final Hearing. Any Sellas Shareholder who does not timely file and serve a written

objection complying with the terms of this paragraph shall be deemed to have

waived, and shall be foreclosed from raising, any objection to the Settlement, and

any untimely objection shall be barred. Any submissions by the Parties in support

of final approval of the Settlement shall be filed with the Court and served at least

twenty-eight (28) days before the Final Hearing, and any submissions by the Parties

in opposition to objections or in reply shall be filed with the Court no later than

seven (7) days before the Final Hearing.

      12.    Any objector who files and serves a timely, written objection in

accordance with the instructions above and herein, may appear at the Final Hearing

either in person or through counsel retained at the objector’s expense. Objectors

need not attend the Final Hearing, however, in order to have their objections

considered by the Court. Timely objectors or their attorneys intending to appear at

the Final Hearing are required to indicate in their written objection (or in a separate

writing submitted to the counsel listed in the preceding paragraph no later than

twenty-one (21) days prior to the Final Hearing) that they intend to appear at the

Final Hearing and identify any witnesses they may call to testify and exhibits they

intend to introduce into evidence at the Final Hearing. Objectors or their attorneys

intending to appear at the Final Hearing must also, no later than twenty-one (21)

                                           7
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 48 of 74 PageID: 546




days prior to the Final Hearing, file with the Court, and serve upon counsel listed in

the above paragraph, a notice of intention to appear, setting forth the name and

address of anyone intending to appear. Any objector who does not timely file and

serve a notice of intention to appear in accordance with this paragraph shall not be

permitted to appear at the Final Hearing, except for good cause shown.

      13.    Defendants’ Counsel and Plaintiffs’ Counsel shall promptly furnish all

Settling Parties with copies of any and all objections and notices of intention to

appear that come into their possession.

      14.    Pending final determination of whether the Settlement should be

approved, Plaintiffs and all other Sellas Shareholders, and anyone who acts or

purports to act on the behalf of Sellas or Sellas’s Shareholders, shall not institute,

prosecute, participate in, or assist in the institution, prosecution, participation or

assertion of, any Released Claim against any of the Released Persons.

      15.    This Order shall become null and void, and shall be without prejudice

to the rights of the Settling Parties if the Settlement is terminated in accordance with

the Stipulation. In such event, paragraphs IX.13 and IX.15 of the Stipulation shall

govern the rights of the Settling Parties.

      16.    This Order shall not be construed or used as an admission, concession,

or presumption by or against any of the Released Persons of any fault, wrongdoing,

breach, or liability or as a waiver by any Settling Party of any arguments, defenses,

                                             8
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 49 of 74 PageID: 547




or claims he, she, or it may have in the event that the Stipulation is terminated, nor

shall it be used in any manner prohibited by paragraphs X.16 and X.17 of the

Stipulation. In the event this Order becomes of no force or effect, it shall not be

construed or used as an admission, concession, or presumption by or against the

Released Persons or the Plaintiffs.

      17.    All proceedings in this action are stayed until further order of the

Court, except as may be necessary to implement the Settlement or comply with the

terms of the Stipulation and this Order. This Court retains exclusive jurisdiction

over the Derivative Action to consider all further matters arising out of or connected

with the Settlement.

      18.    The Court reserves the right to approve the Stipulation and the

Settlement with modifications agreed to by the Parties and without further notice to

any Sellas Shareholders. The Court further reserves the right to adjourn the date of

the Final Hearing or modify any other dates set forth herein without further notice

to Sellas Shareholders and retains jurisdiction to consider all further matters related

to the Derivative Action or the Settlement. The Court may decide to hold the Final

Hearing telephonically or via video without further notice to Sellas shareholders.

Any Sellas shareholder (or his, her or its counsel) who wishes to appear at the Final

Hearing should consult the Court’s calendar and/or the Sellas corporate website for

any change in date, time or format of the Final Hearing.

                                           9
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 50 of 74 PageID: 548




      IT IS SO ORDERED.

DATED: ________________________           ___________________________________
                                          HONORABLE KEVIN McNULTY
                                          U.S. DISTRICT COURT JUDGE




                                     10
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 51 of 74 PageID: 549




          EXHIBIT %
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 52 of 74 PageID: 550




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

  LARRY KELLER, Derivatively on Behalf of
  SELLAS LIFE SCIENCES GROUP, INC. (f/k/a
  GALENA BIOPHARMA, INC.),
                                            Case No.: 2:17-cv-01777-KM-JBC
           Plaintiff,

     vs.

  WILLIAM L. ASHTON, RICHARD CHIN,
  IRVING M. EINHORN, STEPHEN GALLIKER,
  MARY    ANN    GRAY,    SANFORD   J.
  HILLSBERG, RUDOLPH NISI,

           Defendants,

     and,

  SELLAS LIFE SCIENCES GROUP, INC. (f/k/a
  GALENA BIOPHARMA, INC.),

            Nominal Defendant.

 Additional Caption On Next Page
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 53 of 74 PageID: 551




  REED JOHNSON and JAMES KEAHEY,
  derivatively on behalf of SELLAS LIFE
  SCIENCES GROUP, INC. (f/k/a GALENA Case No.: 2:18-cv-00903-KM-JBC
  BIOPHARMA, INC.),

        Plaintiff,

        vs.

  MARK W. SCHWARTZ, RYAN M. DUNLAP,
  CHRISTOPHER     S.  LENTO,     REMY
  BERNARDA,    WILLIAM   L.    ASHTON,
  RICHARD CHIN, IRVING M. EINHORN,
  STEPHEN GALLIKER, MARY ANN GRAY,
  SANFORD J. HILLSBERG, STEVEN A.
  KRIEGSMAN, and RUDOLPH NISI,

        Defendants,

        and

  SELLAS LIFE SCIENCES GROUP, INC. (f/k/a
  GALENA BIOPHARMA, INC.),

        Nominal Defendant.

                                   EXHIBIT B-1

  NOTICE OF SHAREHOLDER DERIVATIVE ACTION, PROPOSED SETTLEMENT AND
                        SETTLEMENT HEARING

TO: ALL PERSONS WHO OWNED SELLAS LIFE SCIENCES GROUP,
INC. (f/k/a GALENA BIOPHARMA, INC.) (“Sellas”), COMMON STOCK
AS OF JUNE , 2021.

PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. IT
CONTAINS IMPORTANT INFORMATION ABOUT YOUR LEGAL
RIGHTS. THIS NOTICE RELATES TO A PROPOSED SETTLEMENT OF
THE ABOVE-CAPTIONED SHAREHOLDER DERIVATIVE ACTIONS
AND CLAIMS ASSERTED ON BEHALF OF SELLAS (THE “DERIVATIVE
ACTION”).



                                      1
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 54 of 74 PageID: 552



IF THE COURT APPROVES THE SETTLEMENT AND DISMISSAL OF
THE DERIVATIVE ACTION, SHAREHOLDERS OF SELLAS AND
SELLAS WILL BE FOREVER BARRED FROM CONTESTING THE
APPROVAL OF THE PROPOSED SETTLEMENT AND FROM PURSUING
THE RELEASED CLAIMS.

THIS ACTION IS NOT A “CLASS ACTION.” THUS, THERE IS NO
COMMON FUND UPON WHICH YOU CAN MAKE A CLAIM FOR A
MONETARY PAYMENT.

      On June , 2021, SELLAS Life Sciences Group, Inc. (f/k/a
Galena Biopharma, Inc.) (“Sellas”), in its capacity as a nominal defendant,
entered into a Stipulation of Settlement (the “Stipulation”) in the above-
captioned shareholder derivative actions 1 (the “Derivative Action”) filed in the
U.S. District Court for the District of New Jersey, against certain current and
former directors and officers of Sellas, and against Sellas as a nominal
defendant. The Stipulation executed by counsel for the Settling Parties on June
, 2021 and the settlement contemplated therein (the “Settlement”), including
dismissal of all claims with prejudice in the Derivative Action, is subject to
approval by the U.S. District Court for the District of New Jersey (the “Court”).
The proposed Settlement requires Sellas to adopt certain policies for the
commercialization of drugs, as outlined in Exhibit A to the Stipulation, and
provides for a Fee and Expense Award to Plaintiffs’ Counsel in the amount of
$270,000, all subject to Court approval.

       This notice is a summary of the Settlement only and does not describe all of
the details of the Stipulation. For full details of the matters discussed in this notice,
please     see the full          Stipulation      by visiting       Sellas’s     website
at    https://www.sellaslifesciences.com/, or contact Plaintiffs’ Counsel at the
addresses listed below. All capitalized terms used in this notice, unless
otherwise defined herein, are defined as set forth in the Stipulation.
Summary
       The Derivative Action asserts claims based on the promotion and marketing
of Abstral, a fentanyl-based pain medication sold by Sellas’ predecessor entity,
Galena Biopharma, Inc. (“Galena”), from October 2013 until November 2015. In
May 2015, a pain management clinic and affiliated pharmacy operated by two high-

1
 A derivative claim is a claim brought by a shareholder on behalf of a company, rather than on
behalf of himself or herself or the other shareholders of the company. The recovery sought in a
derivative action is for the benefit of the company rather than directly for individual shareholders.

                                                 2
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 55 of 74 PageID: 553




prescribing physicians of Abstral (Drs. Ruan and Couch) were shut down and the
physicians arrested and ultimately found guilty, in February 2017, of a number of
federal offenses, primarily relating to their over-prescribing of fentanyl-based
medications. On September 8, 2017, following the receipt of a subpoena from the
U.S. Attorney’s Office for the District of New Jersey requesting documents relating
to the marketing and promotion of Abstral, Galena entered into a settlement with the
United States Department of Justice, pursuant to which it agreed to a payment of
$7.55 million to “resolve allegations under the civil False Claims Act.” In February
2017, shortly after Drs. Ruan and Couch’s trial, Galena and certain of its officers
and directors were named as defendants in a putative class action alleging violations
of the federal securities laws, filed in the United States District Court for the District
of New Jersey and captioned In re Galena Biopharma, Inc. Securities Litigation,
Civil Action No. 2:17-cv-00929 (the “Securities Action”).

       The Derivative Action alleges claims for breach of fiduciary duty, unjust
enrichment, abuse of control, gross mismanagement, waste of corporate assets, and
violations of Section 14(a) of the Securities Exchange Act of 1934, on behalf of
Sellas in connection with the aforementioned issues, and against the individual
Defendants. Specifically, the Derivative Action alleges that the individual
Defendants failed to disclose that (i) (1) Galena allegedly violated various federal
statutes in relation to its sale of Abstral; (2) Galena’s sales figures for Abstral were
allegedly drawn from unsustainable sales and marketing practices and thus not
indicative of future performance; and (3) as a result of the foregoing, Galena was
allegedly exposed to criminal and civil liability. The Derivative Action also asserts
claims relating to the alleged miscounting of shareholder votes relating to certain
internal corporate issues addressed at Galena shareholder meetings in 2016 and
2017.
       Sellas and the Defendants do not believe that these allegations have any merit
and have filed motions to dismiss the Derivative Action. While the motions to
dismiss were pending, the Settling Parties engaged in preliminary settlement
negotiations. Eventually, the Settling Parties were able to reach agreement on the
substantive terms of the settlement of the Derivative Action. Subsequently, the
Settling Parties commenced negotiations as to a proposed Fee and Expense Award
to Plaintiffs’ Counsel and thereafter reached an agreement on this issue, as well. The
Settling Parties then memorialized their agreement as to the terms of the proposed
settlement in a Settlement Term Sheet on March 2, 2021. The Stipulation with its
accompanying exhibits was then prepared by the Settling Parties and executed by
them on June , 2021.


                                            3
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 56 of 74 PageID: 554




The Final Hearing and Your Right to Object to the Settlement

       On _________ , 2021, the Court entered an order preliminarily approving the
Stipulation and the Settlement contemplated therein and providing for notice of the
Settlement (the “Preliminary Approval Order”). The Preliminary Approval Order
further provides that the Court will hold a hearing (“Final Hearing”), on _______
__, 2021 at _:__ a.m./p.m., before the Honorable Kevin McNulty of the United
States District Court for the District of New Jersey, United States Courthouse,
Martin Luther King Building & U.S. Courthouse 50 Walnut Street Newark, NJ
07101, pursuant to Federal Rule of Civil Procedure 23.1, to among other things: (i)
determine whether the proposed Settlement is fair, reasonable and adequate and in
the best interests of Sellas and its shareholders; (ii) consider any objections to the
Settlement submitted in accordance with the Notice; (iii) determine whether a Final
Judgment substantially in the form attached as Exhibit C to the Stipulation should
be entered dismissing all claims in the Derivative Action with prejudice and
releasing the Released Claims against the Released Persons; (iv) consider the
payment to Plaintiffs’ Counsel of attorneys’ fees and for the reimbursement of
expenses as requested in the Fee and Expense Award; (v) consider the payment to
James Keahey, Daniel Grunfeld and James Jacobs of Service Awards in an amount
up to $2,500 each, which will be funded from the Fee and Expense Award; and (vi)
consider any other matters that may properly be brought before the Court in
connection with the Settlement.
      The Stipulation and the Settlement also resolve all claims asserted in another
derivative action arising from the same facts, Jacobs v. Schwartz, et al., Case No.
CIVMSC17-01222, (Calif. Sup. Ct., Contra Costa).
       The Court may, in its discretion, change the date and/or time of the Final
Hearing without further notice to you. The Court also has reserved the right to hold
the Final Hearing telephonically or via video without further notice to you. If you
intend to attend the Final Hearing, please consult the Court’s calendar and/or Sellas’s
website at https://www.sellaslifesciences.com/ for any change in date, time or format
of the Final Hearing.

      Any Sellas Shareholder who wishes to object to the fairness, reasonableness,
or adequacy of the Settlement as set forth in the attached Stipulation, or to the
proposed Fee and Expense Award and Service Awards, may file an objection. An
objector must file with the Court a written statement of his, her or its objection(s):
                                          4
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 57 of 74 PageID: 555




(a) clearly indicating that objector’s name, mailing address, daytime telephone
number, and e-mail address (if any); (b) stating that the objector is objecting to the
proposed Settlement and/or proposed Fee and Expense Award and Service Awards;
(c)specifying the reason(s), if any, for each such objection made, including any legal
support and/or evidence that such objector wishes to bring to the Court’s attention
or introduce in support of such objection; and (d) identifying and supplying
documentation showing how many shares of Sellas common stock the objector
owned as of June , 2021, when the objector purchased or otherwise acquired such
shares, and proof that the objector still owns such Sellas shares.

      The objector must file such objections and supporting documentation with the
Clerk of the Court, U.S. District Court, District of New Jersey, United States
Courthouse, Martin Luther King Building & U.S. Courthouse 50 Walnut Street
Newark, NJ 07101, not later than twenty-one (21) days prior to the Final Hearing,
and, by the same date, copies of all such papers must also be received by each of the
following persons:

                            Counsel for Plaintiffs:
                                Timothy Brown
                         THE BROWN LAW FIRM, P.C.
                             240 Townsend Square
                          Oyster Bay, New York 11771

                            Thomas J. McKenna
                      GAINEY McKENNA & EGLESTON
                         501 Fifth Avenue, 19th Floor
                         New York, New York 10017

                           Counsel for Defendants:
                                Shahzeb Lari
                         HUGHES HUBBARD & REED
                            One Battery Park Plaza
                            New York, NY 10004

                             David Resnicoff
                  RILEY SAFER HOLMES & CANCILA LLP
                      70 W. Madison Street, Suite 2900
                            Chicago, IL 60602


                                          5
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 58 of 74 PageID: 556




                              Richard M. Strassberg
                              Caroline H. Bullerjahn
                            GOODWIN PROCTER LLP
                              100 Northern Avenue
                               Boston, MA 02210

       An objector may file an objection on his, her or its own or through an attorney
hired at his, her or its own expense. If an objector hires an attorney to represent him,
her or it for the purposes of making such objection pursuant to this paragraph, the
attorney must effect service of a notice of appearance on the counsel listed above
and file such notice with the Court no later than twenty-one (21) days before the
Final Hearing. Any Sellas Shareholder who does not timely file and serve a written
objection complying with the terms of this paragraph shall be deemed to have
waived, and shall be foreclosed from raising, any objection to the Settlement, and
any untimely objection shall be barred. Any submissions by the Parties in opposition
to objections or in reply shall be filed with the Court no later than seven (7) days
before the Final Hearing.

       Any objector who files and serves a timely, written objection in accordance
with the instructions above and herein, may appear at the Final Hearing either in
person or through counsel retained at the objector’s expense. Objectors need not
attend the Final Hearing, however, in order to have their objections considered by
the Court. Timely objectors or their attorneys intending to appear at the Final
Hearing are required to indicate in their written objection (or in a separate writing
submitted to the counsel listed in the preceding paragraph no later than twenty-one
(21) days prior to the Final Hearing) that they intend to appear at the Final Hearing
and identify any witnesses they may call to testify and exhibits they intend to
introduce into evidence at the Final Hearing. Objectors or their attorneys intending
to appear at the Final Hearing must also, no later than twenty-one (21) days prior to
the Final Hearing, file with the Court, and serve upon counsel listed above, a notice
of intention to appear, setting forth the name and address of anyone intending to
appear. Any objector who does not timely file and serve a notice of intent to appear
in accordance with this paragraph shall not be permitted to appear at the Final
Hearing, except for good cause shown.

       If you are a current holder of Sellas common stock and do not take steps to
appear in this action and object to the proposed Settlement, you will be bound by the
Final Judgment of the Court and will forever be barred from raising an objection to
such settlement in this or any other action or proceeding, and from pursuing any of
the Released Claims.
                                           6
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 59 of 74 PageID: 557




PLEASE DO NOT CALL THE COURT




                                      7
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 60 of 74 PageID: 558




          EXHIBIT &
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 61 of 74 PageID: 559




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

  LARRY KELLER, Derivatively on Behalf
  of SELLAS LIFE SCIENCES GROUP,
  INC. (f/k/a GALENA BIOPHARMA,        Case No.: 2:17-cv-01777-KM-JBC
  INC.),

           Plaintiff,

     vs.

  WILLIAM L. ASHTON, RICHARD
  CHIN, IRVING M. EINHORN,
  STEPHEN GALLIKER, MARY ANN
  GRAY, SANFORD J. HILLSBERG,
  RUDOLPH NISI,

           Defendants,

     and,

  SELLAS LIFE SCIENCES GROUP, INC.
  (f/k/a GALENA BIOPHARMA, INC.),

           Nominal Defendant.

  Additional Caption On Next Page
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 62 of 74 PageID: 560




   REED JOHNSON and JAMES KEAHEY,
   derivatively on behalf of SELLAS LIFE
   SCIENCES GROUP, INC. (f/k/a           Case No.: 2:18-cv-00903-KM-JBC
   GALENA BIOPHARMA, INC.),

         Plaintiff,

         vs.

   MARK W. SCHWARTZ, RYAN M.
   DUNLAP, CHRISTOPHER S. LENTO,
   REMY BERNARDA, WILLIAM L.
   ASHTON, RICHARD CHIN, IRVING M.
   EINHORN, STEPHEN GALLIKER,
   MARY ANN GRAY, SANFORD J.
   HILLSBERG, STEVEN A.
   KRIEGSMAN, and RUDOLPH NISI,

         Defendants,

         and

   SELLAS LIFE SCIENCES GROUP, INC.
   (f/k/a GALENA BIOPHARMA, INC.),

         Nominal Defendant.


                                   EXHIBIT C
                           [PROPOSED] FINAL JUDGMENT

      This matter came before the Court for a hearing pursuant to the Order of this

Court entered on ____________ ____, 2021 (“Preliminary Approval Order”), on the

application of the Settling Parties for approval of the Settlement set forth in the

Stipulation of Settlement executed by counsel for the Settling Parties as of June ,



                                          1
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 63 of 74 PageID: 561




2021 (the “Stipulation”). All capitalized terms used herein have the meanings set

forth and defined in the Stipulation.

      The Court has received a declaration (1) attesting to the posting of the Notice

and the Stipulation on the Company’s website, (2) publication of the Notice one time

in an edition of Investor’s Business Daily; and (3) the filing of the Notice as an

attachment to a Form 8-K filed with the Securities and Exchange Commission.

Therefore, due and adequate notice having been given to Sellas Shareholders as

required by the Preliminary Approval Order, and the Court having considered all

papers filed and proceedings in the Derivative Action and otherwise being fully

informed of the matters herein, and good cause appearing therefore, IT IS HEREBY

ORDERED, ADJUDGED AND DECREED as follows:

      1.     This Court has jurisdiction over the subject matter of the Derivative

Action, including the terms and conditions of the Stipulation and all exhibits thereto,

and over the Settling Parties to the Stipulation.

      2.     Based on evidence submitted by counsel for Sellas, the Court finds that

the Notice was posted, published, and filed according to this Court’s Preliminary

Approval Order. This Court further finds that the form and content of the Notice, as

previously preliminarily approved by the Court, complied with the requirements of

Federal Rule of Civil Procedure 23.1, satisfied the requirements of due process, and

constituted due and sufficient notice of the matters set forth therein.

                                           2
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 64 of 74 PageID: 562




      3.     A full opportunity has been offered to Sellas Shareholders to object to

the proposed Settlement and to participate in the hearing thereon, and, as such, all

Sellas Shareholders are bound by this Order.

      4.     The Settlement is found to be fair, reasonable, adequate and in the best

interests of Sellas and Sellas Shareholders.

      5.     The Court finds, for settlement purposes, that: (1) the Derivative Action

was properly brought as a shareholder derivative suit pursuant to Federal Rule of

Civil Procedure 23.1; and (2) Plaintiffs adequately represented the interests of Sellas

Shareholders in enforcing the rights of Sellas.

      6.     The Stipulation and the terms of the proposed Settlement set forth

therein are, in all respects, hereby finally approved. The Settling Parties to the

Stipulation are directed to consummate the Settlement in accordance with the terms

and provisions of the Stipulation.

      7.     In accordance with Paragraph III.o. of the Stipulation, for purposes of

this Final Judgment, the term “Released Persons” means: (a) Sellas and the

Defendants, as well as any person, partnership, bank, firm, corporation, limited

liability company, trust or other entity or organization in which Sellas or any

Defendant has a controlling interest or which is or was related to or affiliated with

any of them; and (b) with respect to each of the Persons in subsection (a), their

respective past, present or future directors and officers, including but not limited to

                                          3
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 65 of 74 PageID: 563




Mark W. Schwartz, Ryan M. Dunlap, Christopher S. Lento, Remy Bernarda,

William L. Ashton, Richard Chin, Irving M. Einhorn, Stephen Galliker, Mary Ann

Gray, Sanford J. Hillsberg, Steven A. Kriegsman, and Rudolph Nisi, and their

respective past, present or future employees, insurers, reinsurers, attorneys, agents,

partners, principals, advisors, investment advisors, auditors, accountants, trustees,

underwriters, investment bankers, subsidiaries, parents, successors, predecessors,

heirs, Immediate Family, and anyone acting or purporting to act for or on behalf of

any of them or their successors.

      8.     In accordance with Paragraph III.n. of the Stipulation, for purposes of

this Final Judgment, the term “Released Claims” means: any and all claims, rights,

demands, causes of action or liabilities of any kind, nature and character whatsoever

(including, but not limited to, any claims for damages, interest, attorneys’ fees,

expert or consulting fees, and any other costs, expenses or liability whatsoever),

whether based on federal, state, local, statutory or common law, or any other law,

rule or regulation, whether foreign or domestic, whether fixed or contingent, accrued

or unaccrued, liquidated or unliquidated, at law or in equity, matured or unmatured,

whether known or unknown including, without limitation, Unknown Claims (as

defined below) (collectively “Claims”) against any of the Released Persons that have

been, could have been, or could in the future be, asserted in the Derivative Actions

or in any other derivative action in any other forum or proceeding by any Person

                                          4
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 66 of 74 PageID: 564




(including but not limited to Plaintiffs) derivatively on behalf of Sellas, or by Sellas

itself against any of the Released Persons that arise out of or are related, directly or

indirectly, in any way to:

              (a)   any of the facts, matters, occurrences, actions, practices, conduct,

events, transactions, statements, disclosures, representations, misrepresentations,

omissions, or failures to act that were involved, set forth, referred to, asserted,

alleged, or that could have been alleged in the Derivative Actions including, but not

limited to, claims for securities law violations, breach of fiduciary duty, abuse of

control, mismanagement, gross mismanagement, waste of corporate assets, unjust

enrichment, contribution and indemnification, money damages, disgorgement, any

and all demands, actions, damages, claims, rights or causes of action, or liabilities

whatsoever; or

              (b)   that would have been barred by res judicata had the Derivative

Actions been fully litigated to a final judgment, provided that Released Claims shall

not include claims to enforce the Settlement. Notwithstanding the foregoing,

“Released Claims” also does not include the claims asserted in the Securities Action,

In Re Galena Biopharma, Inc. Securities Litigation, Civil Action No. 2:17cv929 (D.

N.J.).


         9.   In accordance with Paragraph III.t. of the Stipulation, for purposes of

this Final Judgment the term “Unknown Claims” shall mean: any Released Claims

                                           5
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 67 of 74 PageID: 565




that Plaintiffs, Sellas or any Sellas Shareholder (claiming in the right of, or on behalf

of, Sellas) does not know or suspect to exist in his, her or its favor at the time of the

release of the Released Persons which, if known by him, her or it, might have

affected his, her or its settlement with and release of the Released Persons, or might

have affected his, her or its decision not to object to this Settlement. Unknown

Claims include those claims in which some or all of the facts comprising the claim

may be suspected, or even undisclosed or hidden. With respect to any and all

Released Claims, Plaintiffs and Sellas stipulate and agree that, upon the Effective

Date, they shall expressly waive, and every Sellas Shareholder shall be deemed to

have, and by operation of the Final Judgment shall have, expressly waived the

provisions, rights, and benefits of California Civil Code § 1542, which provides:

          A general release does not extend to claims which the creditor

          or releasing party does not know or suspect to exist in his or

          her favor at the time of executing the release and that, if

          known by him or her would have materially affected his or

          her settlement with the debtor or released party.

Plaintiffs and Sellas shall expressly waive, and every Sellas Shareholder shall be

deemed to have, and by operation of the Final Judgment shall have, expressly waived

any and all provisions, rights, and benefits conferred by any law of any state or




                                           6
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 68 of 74 PageID: 566




territory of the United States, or principle of common law or foreign law, which is

similar, comparable or equivalent in effect to California Civil Code § 1542.

      Plaintiffs, Sellas and any Sellas Shareholder may hereafter discover facts in

addition to or different from those which he, she or it now knows or believes to be

true with respect to the subject matter of the Released Claims, but Plaintiffs and

Sellas shall expressly have, and every Sellas Shareholder shall be deemed to have,

and by operation of the Final Judgment shall have, fully, finally, and forever settled

and released any and all Released Claims, known or unknown, suspected or

unsuspected, contingent or non-contingent, whether or not concealed or hidden,

which now exist, or heretofore have existed, upon any theory of law or equity now

existing or coming into existence in the future, including, but not limited to, conduct

which is negligent, reckless, intentional, with or without malice, or a breach of any

duty, law or rule, without regard to the subsequent discovery or existence of such

different or additional facts. Plaintiffs and Sellas acknowledge, and every Sellas

Shareholder shall be deemed by operation of the Final Judgment to have

acknowledged, that the foregoing waivers were separately bargained for and a key

element of the Settlement.

      10.    The Derivative Action and all claims contained therein, as well as all

Released Claims, are hereby dismissed with prejudice in their entirety, on the merits,




                                          7
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 69 of 74 PageID: 567




as against all Released Persons. Each party shall bear its own fees and costs, except

as set forth herein.

      11.    Upon the Effective Date, Plaintiffs, Sellas and all current and former

Sellas Shareholders, on behalf of themselves, and each of their respective personal

representatives, Immediate Family, trustees, heirs, executors, administrators, parent

entities, associates, affiliates, predecessors, successors and assigns, and any other

Person claiming (now or in the future) to be acting on behalf of any of them, shall

be deemed to have, and by operation of this Final Judgment shall have, fully, finally,

and forever released, relinquished, settled and discharged all Released Claims

(including Unknown Claims) against the Released Persons and shall be permanently

barred and enjoined from instituting, commencing, participating in, continuing,

maintaining, asserting or prosecuting any Released Claim against any of the

Released Persons, or assisting any Person in instituting, commencing, participating

in, continuing, maintaining, asserting or prosecuting any Released Claim against any

of the Released Persons. Nothing herein shall in any way impair or restrict the rights

of any of the Settling Parties to enforce the terms of this Stipulation.

      12.    Upon the Effective Date, the Released Persons shall be deemed to have,

and by operation of the Final Judgment shall have, fully, finally, and forever

released, relinquished, and discharged Plaintiffs and Plaintiffs’ Counsel from all

claims (including Unknown Claims), arising out of, relating to, or in connection with

                                           8
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 70 of 74 PageID: 568




the defense, institution, prosecution, assertion, settlement, or resolution of the

Released Claims. Nothing herein shall in any way impair or restrict the rights of any

of the Settling Parties to enforce the terms of this Stipulation.

      13.      Plaintiffs’ Counsel are hereby awarded attorneys’ fees and a

reimbursement of expenses collectively totaling $270,000.00 (“Fee and Expense

Award”). This Court finds that this amount is fair and reasonable under the facts

and circumstances of this case. Payment of such award of attorneys’ fees and

reimbursement of expenses shall be made in accordance with the provisions of the

Stipulation.

      14.      James Keahey, Daniel Grunfeld and James Jacobs are each awarded

Service Awards in the amount of $2,500.00, which shall be funded from the Fee and

Expense Award.

      15.      This Final Judgment, the Stipulation and all of its provisions, and any

negotiations, proceedings or agreements relating to the Stipulation and the

Settlement, and any matters arising in connection with such negotiations,

proceedings or agreements, and any acts performed or documents executed pursuant

to or in furtherance of this Stipulation:

               (a)   shall not be offered or received against any of the Released

Persons as evidence of a presumption, concession, or admission of any kind;




                                            9
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 71 of 74 PageID: 569




             (b)    shall not be offered or received against any of the Released

Persons as evidence of an admission by any of those Released Persons with respect

to the truth of any fact alleged in any of the Derivative Actions or the validity of any

Released Claim, or the deficiency of any defense that has been or could have been

asserted, or of any liability, negligence, fault, or wrongdoing of the Released

Persons;

             (c)    shall not be offered or received against the Released Persons as

evidence of any fault, misrepresentation, omission or other actionable conduct with

respect to any statement or written document approved or made by any of the

Released Persons;

             (d)    shall not be offered or received against the Released Persons as

evidence of any liability, negligence, fault or wrongdoing, or in any way referred to

for any other reason as against any of the Released Persons, in any other civil,

criminal or administrative action or proceeding, other than such proceedings as may

be necessary to effectuate the provisions of this Stipulation; provided, however, that

if this Stipulation is approved by the Court, the Released Persons may refer to it to

effectuate the release of Released Claims and other liability protections granted them

hereunder;




                                          10
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 72 of 74 PageID: 570




            (e)    shall not be construed against any of the Released Persons as an

admission or concession that the consideration to be given hereunder represents the

amount that could be or would have been recovered after trial;

            (f)    shall not be construed as or received in evidence as an admission,

concession or presumption against Plaintiffs that any of their claims are without

merit, or that any defenses asserted by the Defendants have any merit; and

            (g)    shall not, in the event of a Termination, be used by any Party for

any purpose in any trial in any of the Derivative Actions, provided that, any Party

may file or introduce this Stipulation and/or the Final Judgment in any action or

proceeding that may be brought to enforce the terms of this Stipulation and/or the

Final Judgment, or any action or proceeding related to rights or claims of Defendants

relating to indemnification and/or advancement in connection with the Derivative

Actions.

      16.   Except in the event of a Termination, the Settling Parties agree not to

assert under Rule 11 of the Federal Rules of Civil Procedure or any similar law, rule

or regulation, that the Derivative Actions were brought or defended in bad faith or

without a reasonable basis.    The Settling Parties agree that the terms of this

Settlement were negotiated at arms’ length and in good faith by the Settling Parties

and reflect a settlement that was reached voluntarily based upon adequate

information and after consultation with their respective experienced legal counsel.

                                         11
Case 2:17-cv-01777-KM-JBC Document 58 Filed 06/21/21 Page 73 of 74 PageID: 571




      17.   Without in any way affecting the finality of this Final Judgment, this

Court shall retain jurisdiction over the Settling Parties to the Stipulation and the

Released Persons with respect to all matters related to the Derivative Action and

over all proceedings related to the implementation and enforcement of the terms of

the Stipulation, including all matters pertaining to requests for attorneys’ fees and

expenses.

      18.   This Settlement shall be a final and complete resolution of all disputes

among the parties. No party to the Stipulation may assert in any forum that any of

the Derivative Actions were brought, commenced or prosecuted by the Plaintiffs or

their counsel in bad faith or that the Derivative Actions were not filed or raised in

good faith or were not settled voluntarily after negotiating at arm’s-length and in

good faith after consultation with competent legal counsel.

      19.   Nothing in this Final Judgment constitutes or reflects a waiver, release

or discharge of any rights or claims of Defendants against their insurers, or their

insurers’   subsidiaries,   predecessors,     successors,   assigns,   affiliates,   or

representatives.

      20.   The Settling Parties are hereby authorized, without further approval of

the Court, to unanimously agree to and adopt in writing such amendments,

modifications, and expansions of the Stipulation and all exhibits attached thereto,

provided that such amendments, modifications, and expansions of the Stipulation

                                         12
Case 2:17-cv-01777-KM-JBC      Document 58       Filed 06/21/21   Page 74 of 74 PageID: 572




are done in accordance with the terms of Paragraph XI.19 of the Stipulation, are not

materially inconsistent with this Final Judgment and do not materially limit the rights

of Sellas Shareholders or the Released Persons under the Stipulation.

      21.    In the event that the Settlement does not become effective in accordance

with the terms of the Stipulation, then this Final Judgment shall be rendered null and

void to the extent provided by and in accordance with the Stipulation and shall be

vacated, and in such event, all orders entered and releases delivered in connection

herewith shall be null and void to the extent provided by and in accordance with the

Stipulation, and the provisions of Paragraph IX.15 of the Stipulation shall apply.

      22.    The provisions of this Final Judgment constitute a full and complete

adjudication of the matters considered and adjudged herein, and the Court

determines that there is no just reason for delay in the entry of judgment. The Clerk

is hereby directed to immediately enter this Final Judgment.

      IT IS SO ORDERED.

 DATED: ________________________               __________________________________
                                               HONORABLE KEVIN McNULTY
                                               U.S. DISTRICT COURT JUDGE




                                          13
